               UNITED STATES DISTRICT COURT FOR THE
               WESTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA,           )                 Crim. No. 1-19-cr-17-RJC
 Plaintiff,                         )
                                    )
          v.                        )
                                    )
                                    )
JOSEPH F. WISEMAN, JR.              )
  Defendant.                        )
____________________________________)

       MOTION TO SEAL SEPARATELY FILED JOINT MOTION
     TO CONTINUE SENTENCING HEARING AND MEMORANDUM
               IN SUPPORT (FILED UNDER SEAL)

      NOW COMES Defendant, Joseph F. Wiseman, Jr., by and through his

undersigned counsel, and hereby moves, pursuant to Local Criminal Rule 491.1(a),

(d) and Local Civil Rule 6.1(c), to seal a separately filed motion to continue the

sentencing in this case. The United States, through AUSA Richard Edwards, joins

in this Motion to Seal and in the separately filed Motion to Continue.

      Granting this motion is in the best interest of the United States and will result

in a more efficient and just resolution of this case. Additionally, granting this motion

will serve judicial economy.

      This motion is submitted for valid and appropriate cause, not for the purpose

of unnecessarily delaying the proposed sentencing hearing. In further support of

this motion, Defendant has submitted a memorandum, in accordance with LCvR

6.1(c)(4), under seal.

                                       Page 1 of 2

     Case 1:19-cr-00017-RJC-WCM Document 22 Filed 07/23/19 Page 1 of 2
      Respectfully submitted, this 23rd day of July, 2019.

                                       DABROWNLAW LLC
                                       /s/ David A. Brown, Sr.
                                       David A. Brown, Sr.
                                       NC Bar No. 48997
                                       360 Rosemore Place
                                       Rock Hill, SC 29732
                                       dabrownsr79@gmal.com
                                       (704) 654-9418

                                       PIERSON LAW, LLC
                                       /s/ Holly A. Pierson
                                       Holly A. Pierson
                                       Georgia Bar No. 579655
                                       3127 Maple Drive, NE
                                       Atlanta, GA 30305
                                       hpierson@piersonlawllc.com
                                       (404) 353-2316


                         CERTIFICATE OF SERVICE


      This is to certify that I have filed the foregoing Motion to Seal Motion to

Continue Sentencing Hearing, this day through the federal electronic filing system

which will send notification to opposing counsel and counsel for co-defendants.

      This the 23d of July 2019.

                                       DABROWNLAW, LLC

                                       /s/ David A. Brown
                                       David A. Brown
                                       N.C. Bar No. 48997



                                     Page 2 of 2

     Case 1:19-cr-00017-RJC-WCM Document 22 Filed 07/23/19 Page 2 of 2
